Citation Nr: 1235788	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  04-03 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disability, including lumbar disc disease with right short leg syndrome, claimed as secondary to service-connected left foot disabilities.


REPRESENTATION

Veteran represented by:	Brooke Thomas, Attorney


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1978 to October 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  By a February 2000 rating action, the RO denied the Veteran's claim for service connection for lumbar disc disease with right short leg syndrome.  Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the RO readjudicated the claim in January 2002, denying it on the merits.  Under these circumstances, the Board may address the Veteran's current claim as an original, rather than as a reopened, claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In May 2007 and January 2010, the Board remanded this issue to the agency of original jurisdiction for additional development.  In December 2010, the Board found that VA had substantially complied with the previous remand directives, and denied the claim on the merits.  The Veteran appealed from that decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2012 Memorandum Decision, the Court vacated and remanded the Board's decision, directing additional development as discussed below.  No hearing was requested.

The Court also noted in March 2012 that the issues of service connection for a mood disorder and entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) had been raised by the record, although they had not been adjudicated or addressed by the Board.  See also Veteran's August 2011 informal brief to the Court.  A review of the claims file shows that the RO, as the agency of original jurisdiction (AOJ), has denied the Veteran's claim for a TDIU in April 2012.  No jurisdiction-conferring notice of disagreement as to this claim has been received.  However, there is no indication that the issue of service connection for a mood disorder has been addressed.

Accordingly, the issue of service connection for a mood disorder has been raised by the record, but it has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  However, any further development or adjudication of this matter should take into account this paperless claims file.
 
The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In the March 2012 Memorandum Decision, the Court found that VA had not satisfied its duty to assist in substantiating the claim, in that efforts had not been made to obtain pertinent, identified records.  Specifically, the Veteran had reported a low back surgery at the Houston VA Medical Center (MC) in January 2009, and provided copies of the discharge instructions.  He had also indicated that this provider told him that his low back disability is related to military service.  The Court also noted that an additional VA examination may be needed to address the Veteran's claim with consideration of the additional VA treatment records.

Some VA treatment records from Biloxi and Pensacola have now been associated with the claims file in connection with other service connection claims.  However, a remand is necessary to obtain the January 2009 records concerning the Veteran's low back disability from the Houston VAMC, and any other outstanding VA treatment records.  The Veteran has not identified any pertinent non-VA records.  

Additionally, the Veteran has been granted disability benefits from the Social Security Administration (SSA) for degenerative disc disease, which appears to be of the low back.  While some SSA records are in the claims file, it does not appear that all records associated with that claim have been obtained, to include the decision or any medical evaluations.  Such records should be requested upon remand.

Thereafter, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his low back disability, to include whether it was caused or aggravated by the service-connected left foot disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of any outstanding VA treatment records, specifically to include for the Veteran's January 2009 low back surgery at the Houston VAMC, or any VA records from Biloxi or Pensacola.  

2.  Request copies of any determinations and medical records associated with the Veteran's claim for SSA disability benefits.

3.  All requests and all responses for the above-described records, including negative responses, should be documented.  If any records cannot be obtained after making appropriate efforts, the Veteran should be notified and allowed an opportunity to provide them.

4.  After completing the above-described development, schedule the Veteran for a VA examination to determine the nature and etiology of any current low back disability, to include lumbar disc disease with short right leg syndrome.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should identify any current disability and respond to the following:

(a)  Is it at least as likely as not (probability of 50 percent or more) that the current low back disability was incurred in or aggravated by the Veteran's military service?

(b)  If not, is it at least as likely as not (probability of 50 percent or more) that any diagnosed low back disability was proximately caused OR worsened beyond its normal progression (aggravated) as a result of the Veteran's service-connected left foot disabilities?  If aggravated, what is the baseline level of disability and what is the permanent, measurable increase in its severity that is due to the service-connected left foot disabilities?

A complete rationale (explanation) should be provided for any opinion offered, with consideration of all lay and medical evidence, including any other medical opinions of record.  

5.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

